Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 23, 26-30 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “means for” coupled with such functional languages as “coding, applying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 23, 26-30 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitations: a device for coding video data, the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the storage media as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term “non-transitory storage media” disclosed in the claims and 
Dependent claims 32-37 are also rejected since these dependent claims do not fix the above claim deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,7,9-14,18-26,30-34,37 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Lin Chang (TEl0 Subtest3: Controlled Clipping; Pub. October 7-9/0200044 A1).
Regarding claim 1, Chang teaches a method of coding video data, the method comprising([abstract and Fig. 2]-in fig. 2 discloses video encoding method): coding an adaptive loop filter (ALF) clipping index([abstract and section: 2.1]- post-deblocking/post-ALF clipping) as a fixed-length unsigned integer([pg. 4,Syntax table]- controlled_clipping_sameC_data_fla.g to be signalled as i bit index indicating either the use of the Cr levels or of the separately signalled Cb levels for the second chroma channel); and applying, based on the ALF clipping index, an ALF to a block of a picture of the video data([section 2.1]-a first, second, third and fourth stages how ALF clipping are being applied).
Chang does not explicitly disclose coding an adaptive loop filter (ALF) clipping index as a fixed-length unsigned integer.
In an analogous art, GALPIN teaches coding an adaptive loop filter (ALF) clipping index as a fixed-length unsigned integer([para 0049; 0070]- lower clipping bound usually is smaller than half of the maximum value that can be represented by the bit depth (i.e., Y.sub.low&lt;2.sup.bitdepth-1), and the upper clipping bound usually is greater than half of the maximum value that can be represented by the bit depth (i.e., Y.sub.high&gt;2.sup.bitdepth-1).  Thus, A.sub.d and B.sub.d can be represented with a bit depth of (bd.sub.d=bitdepth-1).  Therefore, some bits can be saved when encoding A.sub.d and B.sub.d using fixed length code). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for video encoding and decoding with adaptive clipping [GALPIN; paragraph 0001].
Regarding claims 2, Chang teaches wherein the ALF clipping index is a luma ALF clipping index ([section 1-2]- "controlled clipping and it has been previously presented in [2] and [3]. The entire system consists solely of transmitting the known range of luma and chroma values to decoder and subsequently using these values as clipping points).
Regarding claim 3, Chang teaches wherein the ALF clipping index is a chroma ALF clipping index([see in section 2 and 3]-in section 3 discloses controlled clipping is used for luma while PPS-level controlled clipping is used for chroma ).
Regarding claim 4, Chang teaches wherein: the ALF clipping index is a luma ALF clipping index and the block of the picture is a luma block, and the method further comprises: coding a chroma ALF clipping index as a fixed-length unsigned integer; and applying, based on the ALF clipping index, the ALF to a chroma block of the picture ([section 1-2]- "controlled clipping and it has been previously presented in [2] and [3]. The entire system consists solely of transmitting the known range of luma and chroma values to decoder and subsequently using these values as clipping points).
Regarding claim 7, Chang teaches wherein coding comprises decoding([abstract]- The encoding times are increased by 2% and 0% for HE-RA and HE-LD, respectively, and the decoder times are increased by 6% and 2%, respectively).
Regarding claim 9, Chang teaches wherein coding comprises encoding([abstract]- The encoding times are increased by 2% and 0% for HE-RA and HE-LD, respectively, and the decoder times are increased by 6% and 2%, respectively).
 lower clipping bound usually is smaller than half of the maximum value that can be represented by the bit depth (i.e., Y.sub.low&lt;2.sup.bitdepth-1), and the upper clipping bound usually is greater than half of the maximum value that can be represented by the bit depth (i.e., Y.sub.high&gt;2.sup.bitdepth-1).  Thus, A.sub.d and B.sub.d can be represented with a bit depth of (bd.sub.d=bitdepth-1).  Therefore, some bits can be saved when encoding A.sub.d and B.sub.d using fixed length code).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for device claim 11 have been met in method claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 19, GALPIN teaches a display configured to display decoded video data([see in Fig. 10]- a display via a communication channel as shown in FIG. 10).

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for device claim 23 have been met in method claim 1.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 10.


Claims 5-6, 15-16, 27-28, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Lin Chang  in view of GALPIN as applied to claim 1 above and further in view of Auyeung et al. (US. Pub. No. 2011/0249725 A1).

Regarding claim 5, the combination of Chang and GALPIN don’t explicitly disclose wherein coding the ALF clipping index comprises coding the ALF clipping index regardless of a value of a corresponding filter coefficient of the ALF.
In an analogous art, Auyeung teaches wherein coding the ALF clipping index comprises coding the ALF clipping index regardless of a value of a corresponding filter coefficient of the ALF([para 0068]- the Separable QALF (SQALF) filter  coefficients can be quantized in the same manner as QALF filter coefficients.  In particular, the filter 
Regarding claim 6, Auyeung teaches wherein the method further comprises determining that the corresponding filter coefficient of the ALF is equal to 0([para 0068]- the Separable QALF (SQALF) filter  coefficients can be quantized in the same manner as QALF filter coefficients.  In particular, the filter coefficients can be scaled by 256 and clipped to the range [-512,511].  The DC bias is scaled by 256 and clipped to the range [-2.sup.14,2.sup.14-1]).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 5.
.


Claims 8, 17, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Lin Chang  in view of GALPIN and Auyeung as applied to claim 6 above and further in view of Rapaka et al. (US. Pub. No. 2014/0314140 A1).
	Regarding claim 8, the combination of Chang, GALPIN and Auyeung don’t explicitly disclose wherein coding the ALF clipping index comprises parsing the fixed-length unsigned integer from a bitstream that includes an encoded representation of the video data.
	In an analogous art, Rapaka teaches wherein coding the ALF clipping index comprises parsing the fixed-length unsigned integer from a bitstream that includes an encoded representation of the video data ([para 0087]- the specific syntax elements that can be parsed without needing to perform entropy decoding or a full decompression of the bitstream may be coded with fixed length codes or other techniques that do not require entropy decoding capabilities.  These steps may also be performed by other components.  For instance, post-processing unit 27 may perform these steps). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rapaka to the modified system of Chang, GALPIN and Auyeung techniques for indications of cross-layer alignment of picture types in a way that the indication is easily accessible by 
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 8.


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Fu et al., US 2011/0305277 A1, discloses method for content adaptive clipping.
2.	Zhang et. al., US 2014/0294061 A1, discloses techniques for encoding and decoding depth data for three-dimensional (3D) video data.
3.	SAITOU et al., US 2019/0387225, discloses a decoding method that can improve the quality of decoded images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487